Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: previously entered claim interpretations are withdrawn as applicable. Previously entered claim rejections under 35 USC 112 are withdrawn. Amended independent claim 1 is allowable over the prior art of record. For example, Fuchigami does not teach wherein the first heat radiating fins are cooled by the air flows subjected to heat exchange with the second heat radiating fins. Further, even if such a structural arrangement would be known in the art, it would not have been obvious to one of ordinary skill in the art to modify Fuchigami to comprise such an arrangement. Indeed, to modify Fuchigami such that the first heat radiating fins are cooled by the air flows subjected to heat exchange with the second heat radiating fins would subject the first heat radiating fins to warmer air flows (e.g. air flows that have already been heat exchanged with the second heat radiating fins) which would be antithetical to principles of requiring cool air to flow through heat radiating fins. As independent claim 1 is allowable over the art of record, therefore claims 3-9, depending therefrom are also considered to be allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763